Exhibit 10.53

VORNADO REALTY TRUST

AMENDMENT NO. 2 TO VORNADO REALTY TRUST 2002 OMNIBUS SHARE PLAN

1.  Purpose Of Amendment.

The Vornado Realty Trust 2002 Omnibus Share Plan, as previously amended
effective March 17, 2006 (the “Plan”) is hereby amended pursuant to Section 16
thereof to replace Section 15 (as such Sections were renumbered pursuant to
Amendment No. 1 to the Plan) thereof, in its entirety, with the following:

“15.  Adjustment of and Changes in Shares.  In the event of any change in the
outstanding Shares by reason of any share dividend or split, recapitalization,
merger, consolidation, spinoff, combination or exchange of Shares or other
corporate change, or any distributions to common shareholders other than regular
cash dividends, the Committee or the Board of Trustees, respectively, shall make
such substitution or adjustment, if any, as it deems to be equitable, as to the
number or kind of Shares or other securities issued or reserved for issuance
pursuant to the Plan and to outstanding awards; provided, however, that no such
substitution or adjustment shall be required if the Committee or the Board of
Trustees determines that such action could cause an award to fail to satisfy the
conditions of an applicable exception from the requirements of Section 409A of
the Internal Revenue Code (“Section 409A) or otherwise could subject a
Participant to the additional tax impose under Section 409A in respect of an
outstanding award; and further provided that no Participant shall have the right
to require the Committee or the Board of Trustees to make any adjustment or
substitution under this Section 14 or have any claim or right whatsoever against
the Trust or any of its subsidiaries or affiliates or any of their respective
trustees, directors, officer or employees in respect of any action taken or not
taken under this Section 15.”

2.  No Shareholder Approval Required

Pursuant to Section 16 of the Plan, no shareholder approval of this amendment is
required.

3.  No Other Changes

Except as expressly provided herein, there are no other amendments or
modifications to the Plan other than all references to the Plan in the Plan or
otherwise will mean 2002 Omnibus Share Plan as modified by Amendment No. 1 and
Amendment No. 2 there to (and as may hereafter be amended or modified from time
to time in accordance with the terms thereof).  The Plan continues in full force
and effect as so modified

4.  Effective Date

This amendment is effective as of May 18, 2006, the date on which it was
approved by the Board of Trustees.

 


--------------------------------------------------------------------------------